Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT

                                    No. 04-13-00649-CV

                                   Donald E. GHIDONI,
                                        Appellant

                                             v.

                                Nancy GHIDONI (Meehan),
                                        Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1992-CI-17421
                        Honorable Michael E. Mery, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a).
Costs of appeal are taxed against appellant. See id. 42.1(d).

       SIGNED April 9, 2014.


                                              _____________________________
                                              Karen Angelini, Justice